18-13526-smb   Doc 1   Filed 11/13/18    Entered 11/13/18 15:30:03   Main Document
                                        Pg 1 of 4
18-13526-smb   Doc 1   Filed 11/13/18    Entered 11/13/18 15:30:03   Main Document
                                        Pg 2 of 4
18-13526-smb   Doc 1   Filed 11/13/18    Entered 11/13/18 15:30:03   Main Document
                                        Pg 3 of 4
18-13526-smb   Doc 1   Filed 11/13/18    Entered 11/13/18 15:30:03   Main Document
                                        Pg 4 of 4
